Citation Nr: 1828634	
Decision Date: 05/14/18    Archive Date: 05/18/18

DOCKET NO.  13-35 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating for hypertension prior to February 9, 2016, and in excess of 10 percent on or after February 9, 2016.

2.  Entitlement to service connection for residuals of a cerebral aneurysm, to include as secondary to service-connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 1984 to March 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2015.  A transcript from that proceeding is included in the claims file.

In a November 2015 decision, the Board remanded the case to the Agency of Original Jurisdiction (AOJ).  The case has since been returned to the Board for appellate review.  Regarding the Veteran's increased rating claim for hypertension, the Board finds that the RO substantially complied with prior remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with the Board's remand instructions).

The November 2011 rating decision granted entitlement to service connection for hypertension and assigned an initial noncompensable evaluation effective from November 17, 2010.  During the pendency of the appeal, an October 2016 Decision Review Officer (DRO) decision increased the disability rating to 10 percent effective from February 9, 2016.  As the assigned evaluations are less than the maximum available rating, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).
The Board notes that additional VA treatment records dated from September 2016 to December 2016 were associated with the claims file after the October 2016 supplemental statement of the case.  Regarding the Veteran's increased rating claim for hypertension, these records show continuing treatment and information that is consistent with that established in other records reviewed by the AOJ for this claim.  Thus, this additional evidence does not materially alter the outcome of the case.  As such, the Board finds that a remand for initial AOJ review of this evidence in relation to this claim is not necessary, and there is no prejudice to the Veteran in proceeding with the adjudication of the claim.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefits flowing to the Veteran are to be avoided).

The issues of entitlement to service connection for a kidney disorder, to include as secondary to service-connected hypertension; and entitlement to service connection for a bladder disorder, to include as secondary to service-connected hypertension, have been raised by the record in a November 2013 VA Form 9, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issue of entitlement to service connection for residuals of a cerebral aneurysm, to include as secondary to service-connected hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran has a history of diastolic blood pressure predominantly 100 or more, and continuous medication has been necessary for control of the Veteran's hypertension for the entire period on appeal; but his hypertension has not been manifested by diastolic pressure predominantly 110 or more, or, systolic pressure predominantly 200 or more.

CONCLUSIONS OF LAW

1.  Prior to February 9, 2016, the criteria for an initial disability rating of 10 percent, but not higher, for hypertension have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1-4.14, 4.104, Diagnostic Code 7101 (2017).

2.  On and after February 9, 2016, the criteria for an initial evaluation in excess of 10 percent for hypertension have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1-4.14, 4.104, Diagnostic Code 7101 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C. § 1155.
 
The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such separate disability ratings are known as staged ratings.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As discussed above, the Veteran is in receipt of a noncompensable rating for hypertension from November 17, 2010 to February 8, 2016; and a 10 percent rating on and after February 9, 2016.  The Veteran's service-connected hypertension is currently evaluated under Diagnostic Code 7101.  38 C.F.R. § 4.104 (2017).  

Under Diagnostic Code 7101, a 10 percent rating is assigned for hypertension when diastolic pressure is predominantly 100 or more, or when systolic pressure is predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication control.  A 20 percent rating is provided if diastolic pressure is predominantly 110 or more, or if systolic pressure is predominantly 200 or more.  A 40 percent rating is warranted if diastolic pressure is predominantly 120 or more.  A 60 percent rating is appropriate if diastolic pressure is predominantly 130 or more.  Id.  38 C.F.R. § 4.104 (2017).
  
A review of the record shows that in March 1999, a June 1999 VA treatment record stated that the Veteran had not taken his blood pressure medication that morning, and his blood pressure was 181/103.  His last manual recheck had been 152/90.  A followup visit in September 1999 described his blood pressure as stable, but did not include a blood pressure measurement.  Several years later on January 7, 2004, a VA treatment record noted a blood pressure of 173/103.  The record stated that no medications were found under the active outpatient medication list.  Another entry from this date reported that Veteran had not been seen by VA since 1999.  The record stated that the Veteran had used antihypertensive medication in the past, but he had been off treatment for 18 to 24 months.  An impression of uncontrolled hypertension was noted.  The Veteran was given medication and advised to return in 2 weeks for a recheck of his blood pressure.  

On February 11, 2004, the Veteran's blood pressure was 155/96, and fosinopril was included in his medication list.  The impression was hypertension that was mildly elevated.  On April 7, 2004, the Veteran's blood pressure was still noted to be elevated with an initial reading of 160/100, and repeat reading of 146/112.  A plan was made to increase his dosage of fosinopril and to add hydrochlorothiazide as well as a low salt dietary regimen.  On May 7, 2004, the Veteran's blood pressure was described as improved with a reading of 151/96.  However, his medication dosage for fosinopril and add hydrochlorothiazide was adjusted again to try to decrease his systolic measurement to below 140.  On June 4, 2004, his blood pressure had decreased to 137/90, and his medication regimen was still active.  By August 2004, a VA treatment record stated that his hypertension was well controlled with the use of his fosinopril medication, low salt diet, and regular exercise.  His blood pressure was 139/82.

Although the Veteran's medications continued to be noted as active in subsequent records, the Veteran's blood pressure measurements varied.  His blood pressure was 174/104 in February 2005, 148/89 in May 2005, 167/111 in July 2005, and 160/79 in August 2005.  In January 2006, it was 140/74 and noted to be well controlled with his medication, dietary, and exercise regimen.  In August 2006, a VA treatment record reported that the Veteran ran out of his medication two days before the visit.  His blood pressure was noted to be elevated with an initial reading of 155/98, and a recheck reading of 155/110.  His medication regimen was adjusted to improve blood pressure control.  His blood pressure was later noted as 140/78 in October 2006, and his medication regimen was active.

Just prior to the beginning of the current appeal period in November 2010, an October 2010 VA treatment record stated that the Veteran's blood pressure was 147/90.  His active outpatient medication list reported that he used amlodipine besylate, hydrochlorothiazide, and lisinopril to treat his blood pressure.  His blood pressure was subsequently noted to be 135/65 in February 2011, and 138/88 in June 2011.

Later in July 2011, the Veteran was provided with a VA examination to evaluate his hypertension.  The examiner noted that the Veteran was diagnosed with hypertension and prescribed medications during service.  He stopped taking medications upon discharge, but he gradually progressed from taking one medication to three medications at the time of the examination.  The Veteran's current medication regimen included an ACE inhibitor, calcium channel blocker, and Thiazide diuretic.  There were no side effects.  He was also being treated with diet and exercise.  The examiner noted that the Veteran did not have a history of hypertensive renal disease, hypertensive heart disease, or myocardial infarction.  The examiner also found no evidence of pulmonary hypertension or congestive heart failure upon examination.  No other related complications were noted.  The blood pressure measurements from the examination were 145/83, 150/91, and 142/92.
On October 25, 2013, a record from Dr. G. stated that the Veteran's blood pressure was still not controlled despite the fact that he was taking five medications.  He denied having any chest pain, palpitations, lightheadedness, or other symptoms.  During the visit, this blood pressure was noted to be 150/100.  The record included blood pressure measurements from several prior visits beginning in May 2012.  The Veteran's blood pressure was documented as 149/80 in May 2012, 156/94 in June 2012, 150/88 in October 2012, 158/97 in December 2012, 170/110 in March 2013, 150/96 in April 2013, 142/88 on August 23, 2013, 152/102 on August 30, 2013, 164/102 on September 27, 2013.  The record stated that clonidine would be added to his treatment plan, and the Veteran was to call the provider if his blood pressure did not decrease in the next few weeks.  Following this visit, the Veteran's blood pressure was 142/92 on November 25, 2013.

In August 2015, the Veteran submitted a copy of the blood pressure readings that he had personally documented from October 2013 to June 2015.  The measurements from October and November of 2013 are consistent with those noted in the record from Dr. G.  The Veteran stated that his blood pressure was 158/94 on December 23 2013.  In January 2014, his blood pressure was 143/88 on the 1st, 147/94 on the 2nd, 169/105 and 144/88 on the 3rd, and 156/99 on the sixth.  In February, his blood pressure was 152/98 on the 25th, 152/101 on the 17th, 149/89 on the 18th, 155/100 on the 19th; and 161/99 on the 22nd.  In May, he reported that it was 159/99 on the 15th, 161/100 on the 17th, and 158/98 on the 23rd.  In June, it was 130/84 on the 11th, 110/65 on the 16th, and 131/88 on the 18th.  In July, it was 150/91 on the 7th, 154/102 on the 8th, 144/98 on the 23rd, and 142/91 on the 24th.  The Veteran also noted that it was 139/76 on August 5th, 142/93 on September 12th, 149/96 on September 14th, 139/70 on September 16th, and 150/96 on September 28th.  In October, it was 142/92 on the 20th, 145/91 on the 23rd, and 142/92 on the 24th.  On December 16, 2014, it was 139/70.

In January 2015, the Veteran reported having a blood pressure measurement of 147/93 on the 1st, 156/100 on the 2nd, 150/89 on the 19th, 153/98 on the 21st, and 155/95 on the 22nd.  In February, his blood pressure was 163/79 on the 5th, 150/90 on the 12th, 148/91 on the 13th, and 152/100 on the 25th.  In March, it was 143/91 on the 3rd, 150/90 on the 4th, 138/84 on the 15th, 146/90 on the 26th, and 144/91 on the 27th.  In April, his blood pressure was 159/93 and 153/90 on the 6th, 160/100 on the 8th, 155/95 on the 11th, and initially 153/92 on the 30th before it was 135/85 on recheck.  In May, it was 154/96 and 162/90 on the 14th, 143/88 on the 18th, 145/94 on the 19th, and 139/86 on the 21st.  In June 2015, measurements of 190/100 and 164/74 were noted on the 7th, 136/86 on the 9th, 170/97 and 156/94 on the 11th, 159/95 on the 25th, 157/97 on the 26th, and 152/94 on the 27th.

The Board notes that the reported measurements on June 16, 2014, August 5, 2014, December 16, 2014, February 5, 2015, April 30, 2015, May 14, 2015, and June 9, 2014 match those recorded in the VA treatment records from those dates.

In July 2015, a VA treatment record noted a blood pressure measurement of 132/76. 
A subsequent August 2015 VA treatment record reported that the Veteran's blood pressure was 144/81 and 163/79.  It was later noted to be 129/74 in October 2015 and 127/79 in January 2016.  The VA treatment records from 2014 through 2016 reflect that the Veteran continued to be prescribed medication for his hypertension during this time.

The Veteran was provided with another VA examination related to his hypertension on February 9, 2016.  The examiner noted the Veteran's report that his blood pressure was not controlled although he took several medications.  The treatment plan of continuous medication included the use of hydralazine, amlodipine, telmisartan, and chlorthalidone.  

The blood pressure measurements from the examination were 165/105, 159/104, and 157/96.  The examiner noted that the average reading was 160/101.  However, the examiner stated that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  According to the examiner, there were no other pertinent physical findings, complications, conditions, signs, or symptoms that were related to the Veteran's hypertension.  In addition, no relevant scars were present.

Following the examination, VA treatment records reflect that that the Veteran maintained his regimen of continuous medication to treat his hypertension.  His blood pressure was 129/86 on March 18, 2016; and 148/90 on March 25, 2016.  In April 2016, it was 140/86 on the 1st, and 172/95 and 130/70 on the 6th.  He later had a blood pressure of 138/84 on May 5, 2016, and 124/80 on June 29, 2016.  His blood pressure was subsequently noted to be 120/75 on July 29, 2016, 138/78 on August 12, 2016, 125/71 on August 26, 2016, 115/70 on September 9, 2016, and 140/90 on September 23, 2016.  A subsequent December 22, 2016 VA treatment record recorded a measurement of 133/74.

After reviewing the above evidence, the Board finds that the Veteran should be granted a 10 percent disability rating prior to February 9, 2016.  The treatment records from this period demonstrate that the Veteran required medication on a continuous basis to control his hypertension.  Although the February 2016 VA examiner stated that the Veteran did not have a history of diastolic blood pressure of predominantly 100 or more, VA treatment records dated in June 1999 and January 2004 reflect that the Veteran's diastolic blood pressure was greater than 100 when he was not taking medication.  Consequently, a compensable rating for hypertension is appropriate under Diagnostic Code 7101.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.104.

As a result, the Veteran is now in receipt of a 10 percent rating for the entire period on appeal.  However, the Board does not find that the next higher 20 percent disability rating is warranted at any point during the appeal period.  The record does not support a finding that the Veteran's hypertension was manifested by diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  The Board acknowledges that Dr. G.'s record noted that the Veteran's blood pressure was 170/110 in March 2013.  The Board also notes the Veteran's June 26, 2015 testimony that his blood pressure was 190/110 during a recent emergency room visit.  The only similar measurement from the record is the recording of 190/100 on June 7, 2015 that was documented by the Veteran in his August 2015 submission.  Notably, the Veteran reported that the second reading from that date was 164/74.  Nevertheless, the record reflects that these readings were isolated events rather than the predominant values for diastolic pressure.  The vast majority of the Veteran's self-reported blood pressure measurements as well as those recorded in the treatment records do not fall within the range of values for systolic or diastolic pressure that are needed for a higher rating.  Thus, a 20 percent rating is not appropriate.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the award of a disability rating higher than 20 percent for hypertension, that doctrine is not applicable.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER
	
Prior to February 9, 2016, entitlement to an initial disability rating of 10 percent, but not higher, for hypertension is granted.

On and after February 9, 2016, entitlement to an initial disability rating higher than 10 percent for hypertension is denied.


REMAND

Regarding the Veteran's service connection claim for residuals of a cerebral aneurysm, a remand is required to obtain an adequate VA medical opinion in compliance with the instructions of the prior remand.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The November 2015 Board remand directed the AOJ to obtain a VA medical opinion that addressed the Veteran's theories of direct and secondary service connection.  In February 2016, a VA examiner provided a negative opinion for both theories of entitlement.  In the rationale concerning direct service connection, the examiner only stated that there was no medical evidence to suggest that the Veteran's subarachnoid hemorrhage was related to military service.  The Board finds that this statement, in the absence of any further explanation, is insufficient.  Moreover, the examiner's rationale for secondary service connection only discussed causation without addressing the examiner's conclusion that the Veteran's hypertension had not aggravated his subarachnoid hemorrhage beyond its natural progression.  Consequently, an additional medical opinion should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all VA treatment records for the Veteran dated from December 2016 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  After the preceding development in paragraph 1 is completed, obtain a VA medical opinion from a qualified examiner on the etiology of the Veteran's residuals of a cerebral aneurysm.  The claims files must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

The examiner should identify all current residuals of a cerebral aneurysm.  For each identified disability, the examiner should provide an opinion as to following questions:

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that the disability began in service, was caused by service, or is otherwise related to active service.

(b) If the above opinion is negative, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability was caused or aggravated by the Veteran's service-connected hypertension.

Aggravation is defined as a worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be adjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


